Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Kirin International Holding, Inc. (the “Company”) on Form 10-Q for the period ended September 30, 2011 (the “Report”), I, Longlin Hu, President, Chief Executive Officer of the Company, andI, Cindy Zheng, Chief Financial Officerof the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2011 /s/ Longlin Hu Longlin Hu President and Chief Executive Officer (Principal Executive Officer) Date: November 14, 2011 /s/ Cindy Zheng Cindy Zheng Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed from within the electronic version of this written statement has been provided to the Company and will be retained by the
